United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
               IN THE UNITED STATES COURT OF APPEALS         June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk
                              No. 03-20196
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ROBERTO MORENO-LARIOS,

                                            Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-697-2
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roberto Moreno-Larios has

requested leave to withdraw as counsel and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Moreno-Larios has not filed a response.      Our independent review

of the brief and record discloses no nonfrivolous issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.